Exhibit 10.1

AVON PRODUCTS, INC.

2010 STOCK INCENTIVE PLAN

PERFORMANCE CONTINGENT

RESTRICTED STOCK UNIT AWARD AGREEMENT

1. Grant of Performance Contingent Restricted Stock Unit Award. Pursuant to the
provisions of its 2010 Stock Incentive Plan (the “Plan”), Avon Products, Inc.
(the “Company”) has awarded you (the “Grantee”) Performance Contingent
Restricted Stock Units (the “PRSUs”), representing the right to receive in the
future shares of Stock (the “Shares”) as set forth in the Grantee’s grant
notification. These PRSUs are subject to the terms and conditions set forth
below, as well as those terms and conditions set forth in the Plan, all of which
are hereby incorporated by this reference. All capitalized terms used in this
Performance Contingent Restricted Stock Unit Award Agreement (this “Agreement”)
shall have the meaning set forth in the Plan unless otherwise defined herein.

2. Nature of PRSUs; Issuance of Shares. These PRSUs represent a right to receive
Shares on the Settlement Date (as defined below) but do not represent a current
interest in the Shares. If all the terms and conditions hereof and of the Plan
are met, then the Grantee shall be issued Shares on the Settlement Date (or
earlier as provided in this Agreement). In lieu of issuance of Shares, the
Company reserves the right to instead make a cash payment to the Grantee equal
to the Fair Market Value of the Shares determined as of the Settlement Date (or
earlier as provided in this Agreement). The Company is not liable for any
decrease of value of the Company’s Shares.

3. Restrictions on Transfer of PRSUs. These PRSUs may not be sold, tendered,
assigned, transferred, pledged or otherwise encumbered.

4. Vesting of PRSUs; Voting; Dividends

(a) Subject to Section 5, vesting of the PRSUs shall occur on the date set forth
in the Grantee’s grant notification (such date the “Vesting Date”) and
settlement shall occur on the third anniversary of the date of grant (the
“Settlement Date”). Subject to Section 5, vesting and payment are contingent
upon: (i) the Grantee being employed by the Company or its Subsidiaries on the
Vesting Date; and (ii) satisfaction by the Company of performance measures set
forth in the grant notification (the “Performance Measures”).

(b) The Grantee does not have the right to vote any of the Shares or the right
to receive dividends on them prior to the date such Shares are issued to the
Grantee pursuant to the terms hereof.



--------------------------------------------------------------------------------

5. Separation from Service

(a) Separation from Service by the Company without Cause. If the Grantee incurs
an involuntary Separation from Service by the Company (and, if applicable, by
any Subsidiary by whom the Grantee is employed) other than for Cause on or after
January 1 of the year following the date of grant (the “Grant Date”) and the
Grantee will not be eligible for Retirement at the end of the salary
continuation period for which the Grantee is eligible under a severance pay plan
of the Company or some other agreement between the Grantee and the Company (as
if the Grantee made any available election under such plan or agreement to
extend the salary continuation period by the maximum period available to such
Grantee), in either case as in effect on the date hereof (disregarding any
election permitted to the Grantee under such plan or agreement), then, provided
that the Company has satisfied the Performance Measures as of the Vesting Date,
a pro-rata portion of the PRSUs referred to in Section 4(a) above shall become
vested and the pro-rata number of such vested Shares shall be issued to the
Grantee on the Settlement Date. The number of Shares that vest shall be
determined by multiplying the full number of Shares subject to the PRSUs by a
fraction, which shall be the number of complete months from the beginning of the
performance period to which the Performance Measures relate to the date of the
Separation from Service (typically the last day of active employment), divided
by the number of months from the beginning of the performance period to which
the Performance Measures relate to the Vesting Date.

(b) Separation from Service due to Retirement. If the Grantee incurs a voluntary
Separation from Service due to Retirement on or after January 1 of the year
following the Grant Date, or the Grantee incurs an involuntary Separation from
Service by the Company (and, if applicable by any Subsidiary by whom the Grantee
is employed) other than for Cause on or after January 1 of the year following
the Grant Date and the Grantee will be eligible for Retirement at the end of the
salary continuation period for which the Grantee is eligible under a severance
pay plan of the Company or some other agreement between the Grantee and the
Company (as if the Grantee made any available election under such plan or
agreement to extend the salary continuation period by the maximum period
available to such Grantee), in either case as in effect on the date hereof
(disregarding any election permitted to the Grantee under such plan or
agreement), then, provided that the Company has satisfied the Performance
Measures as of the Vesting Date, a pro-rata portion of the PRSUs referred to in
Section 4(a) above all become vested and the pro-rata number of such vested
Shares shall be issued to the Grantee on the Settlement Date. The number of
Shares that vest shall be determined by multiplying the full number of Shares
subject to the PRSUs by a fraction, which shall be the number of complete months
from the beginning of the performance period to which the Performance Measures
relate to the date of Separation from Service, divided by the number of months
from the beginning of the performance period to which the Performance Measures
relate to the Vesting Date.

 

2



--------------------------------------------------------------------------------

(c) Separation from Service due to Disability. If the Grantee incurs a
Separation from Service due to Disability, then, provided that the Company has
satisfied the Performance Measures as of the Vesting Date, a pro-rata portion of
the PRSUs referred to in Section 4(a) above shall become vested and the pro-rata
number of such vested Shares shall be issued to the Grantee on the Settlement
Date. The number of Shares that vest shall be determined by multiplying the full
number of Shares subject to the PRSUs by a fraction, which shall be the number
of complete months from the beginning of the performance period to which the
Performance Measures relate to the date of Separation from Service divided by
the number of months from the beginning of the performance period to which the
Performance Measures relate to the Vesting Date.

(d) Death. If the Grantee dies, then, provided that the Company has satisfied
the Performance Measures as of the Vesting Date, a pro-rata portion of the PRSUs
referred to in Section 4(a) above shall become vested and the pro-rata number of
such vested Shares shall be issued to the Grantee on the Settlement Date. The
number of Shares that vest shall be determined by multiplying the full number of
Shares subject to the PRSUs by a fraction, which shall be the number of complete
months from the beginning of the performance period to which the Performance
Measures relate to the date of death, divided by the number of months from the
beginning of the performance period to which the Performance Measures relate to
the Vesting Date.

(e) Separations from Service Causing Forfeiture. All PRSUs are forfeited if the
Grantee incurs a Separation from Service from the Company (and, if applicable,
from any Subsidiary by whom the Grantee is employed) under any of the following
conditions: (i) an involuntary Separation from Service by the Company for Cause
prior to the Settlement Date; (ii) an involuntary Separation from Service by the
Company other than for Cause prior to January 1 of the year following the Grant
Date; (iii) a voluntary Separation from Service due to Retirement prior to
January 1 of the year following the Grant Date; or (iv) a voluntary Separation
from Service (excluding Retirement or Disability) at any time during the
performance period to which the Performance Measures relate.

(f) Six-Month Wait under Code Section 409A. To the extent that a PRSU payment is
a non-exempt amount payable under a “nonqualified deferred compensation plan”
(as defined in Code Section 409A) upon a Separation from Service (other than
death), if the Grantee is a “specified employee” (as that term is defined in
Code Section 409A and pursuant to procedures established by the Company) on the
Grantee’s Separation from Service, then any Shares (or cash in lieu thereof if
the PRSUs are to be settled in cash) payable pursuant to the PRSU on account of
the Separation from Service (other than death) will not be paid to the Grantee
during the six-month period immediately following such Separation from Service.
Instead, any Shares (or cash in lieu thereof if the PRSUs are to be settled in
cash) that would have been payable to the Grantee on account of the Grantee’s
Separation from Service shall be paid on the first day of the seventh month
following the Grantee’s Separation from Service but not earlier than the
Settlement Date.

 

3



--------------------------------------------------------------------------------

(g) Change in Control. Notwithstanding any other provision of this Agreement, in
the event of a Change in Control, the vesting and payment of PRSUs shall be
governed by the provisions of the Plan regarding a Change in Control, which are
incorporated herein by reference.

(h) Paid or Unpaid Leave of Absence or Change in Subsidiary Status for
Subsidiary Employing Grantee. For purposes of determining the vesting of PRSUs
under this Agreement, a paid or unpaid leave of absence of the Grantee shall not
constitute a Separation from Service of the Grantee, except to the extent that
such leave of absence constitutes a “separation from service” (as defined in
Code Section 409A). During a paid or unpaid leave of absence, until a
“separation from service” occurs, the PRSUs shall continue to vest as set forth
in the grant notification referred to in Section 4(a) of this Agreement. The
Grantee’s employment by a Subsidiary shall be considered a Separation from
Service on the date on which such Subsidiary ceases to be a Subsidiary, provided
that, in such event, any issuance of Shares to the Grantee pursuant to this
Section 5 shall be made on the Settlement Date.

6. Non-Competition/Non-Solicitation/Non-Disclosure

The Grantee agrees that, during the Grantee’s employment, beginning on the Grant
Date, and for a period of one year after the Grantee’s Separation from Service
with the Company (and, if applicable, a Subsidiary) for any reason whatsoever
(including Retirement or Disability), he or she shall not, without the prior
written consent of the Committee, engage in either of the following activities:

(a) the Grantee shall not directly or indirectly engage or otherwise participate
in any business which is competitive with any significant business of the
Company or any Subsidiary, including without limitation, the Grantee’s
acceptance of employment with, entrance into a consulting or advisory
arrangement with, rendering services to or otherwise facilitating the business
of Amway Corp./Alticor Inc., Beiersdorf (Nivea), De Millus S.A., Ebel
Int’l/Belcorp Corp., Faberlic, Forever Living Products LLC USA, Gryphon
Development/Limited Brands Inc., Herbalife Ltd., Hermès, Lady Racine/LR Health &
Beauty Systems GmbH, L’Oréal Group/Cosmair Inc., Mary Kay Inc., Mistine/Better
Way (Thailand) Co. Ltd., Natura Cosmetics S.A., Neways Int’l, NuSkin Enterprises
Inc., O Boticário, Oriflame Cosmetics S.A., Reckitt Benckiser PLC, Revlon Inc.,
Sara Lee Corporation, Shaklee Corp., The Body Shop Int’l PLC, The Estée Lauder
Companies Inc., The Procter & Gamble Company, Tupperware Corp., Unilever Group
(N.V. and PLC), Virgin Vie, Virgin Ware, Vorwerk & Co. KG/Jafra Worldwide
Holdings (Lux) S.à.R.L. Inc., Yanbal Int’l (Yanbal, Unique), or any of their
affiliates; and

(b) the Grantee shall not solicit or aid in the solicitation of any employees of
the Company or any Subsidiary to leave their employment.

In addition, the Grantee shall not, unless compelled pursuant to an order of a
court or other body having jurisdiction over such matter, communicate or divulge
any secret or confidential information, knowledge or data, including without
limitation any trade secrets, relating to the Company or a Subsidiary, and their
respective businesses, obtained by the Grantee during his or her employment by
the Company or a Subsidiary and which is not otherwise publicly known (other
than by reason of an unauthorized act by the Grantee), to anyone other than the
Company and those designated by it.

 

4



--------------------------------------------------------------------------------

In the event the Company determines that the Grantee has breached any term of
this Section 6 or any non-disclosure, non-compete or non-solicitation covenant
set forth in his or her severance agreement, employment contract or any Company
policy, in addition to any other remedies the Company may have available to it,
unless otherwise determined by the Committee: (x) all unvested PRSUs granted
hereunder shall be forfeited; (y) if Shares have been issued to the Grantee in
respect of vested PRSUs hereunder, then the Grantee shall forfeit all such
Shares so issued to the Grantee hereunder; and (z) if cash has been paid to the
Grantee in lieu of Shares in respect of vested PRSUs hereunder, the Grantee
shall pay to the Company all such cash so paid in lieu of Shares to the Grantee
hereunder; provided, however, that if the Grantee no longer holds Shares issued
to the Grantee hereunder, the Grantee shall pay to the Company in cash the Fair
Market Value of any such Shares on the date such Shares were issued to the
Grantee hereunder.

7. Compensation Recoupment Policy. For those Grantees who are subject to the
Company’s Compensation Recoupment Policy, the PRSUs and the Shares issued (or if
the Company elected to make a cash payment instead of Shares equal to the Fair
Market of the Shares determined as of the Settlement Date (or earlier as
provided in this Agreement), the cash payment) to the Grantee in respect of
vested PRSUs hereunder are subject to the Company’s Compensation Recoupment
Policy, as it is amended from time to time.

8. No Right to Employment, etc.

(a) The execution and delivery of this Agreement and the granting of the PRSUs
hereunder shall not constitute or be evidence of any agreement or understanding,
express or implied, on the part of the Company to employ the Grantee for any
specific period.

(b) The award of the PRSUs hereunder does not entitle the Grantee to any benefit
other than that specifically granted under this Agreement and under the Plan,
nor to any future grants or other benefits under the Plan or any similar plan.
Any benefits granted under this Agreement and under the Plan are not part of the
Grantee’s ordinary compensation, and shall not be considered as part of such
compensation in the event of severance, redundancy or resignation. The Grantee
understands and accepts that the benefits granted under the Plan are entirely at
the grace and discretion of the Company and that the Company retains the right
to amend or terminate the Plan, and/or the Grantee’s participation therein, at
any time, at the Company’s sole discretion and without notice.

9. Application of Laws. The granting of these PRSUs and the delivery of Shares
hereunder shall be subject to all applicable laws, rules and regulations.

 

5



--------------------------------------------------------------------------------

10. Taxes. By accepting this grant, the Grantee hereby irrevocably elects to
satisfy any taxes required to be withheld by the Company on the date of delivery
of any Shares hereunder or on any earlier date on which such taxes may be due by
authorizing the Company to withhold a sufficient number of Shares (or cash in
lieu thereof if the PRSUs are to be settled in cash) to satisfy such tax
obligation. Notwithstanding the preceding sentence, if, on the applicable
Settlement Date or on any earlier date on which such taxes may be due, the
delivery of Shares is not made because of Code Section 409A requirements or
because the Grantee elects pursuant to the Company’s Deferred Compensation Plan
to defer the delivery of any Shares payable hereunder or for some other reason,
the Grantee hereby irrevocably elects to satisfy all applicable taxes due on the
applicable Settlement Date or on any earlier date on which such taxes may be due
with respect to such Shares for which delivery is being deferred by delivering
cash to the Company in an amount sufficient to satisfy all such taxes.

11. Code Section 409A. To the extent that PRSUs are intended to qualify as
“performance-based compensation” within the meaning of Code Section 162(m) or
are subject to Code Section 409A, any provision, application or interpretation
of this PRSU that is inconsistent with such Code Sections shall be disregarded
with respect to such PRSU, as applicable. In no event shall the Company, any of
its affiliates, any of its agents, or any member of the Board have any liability
for any taxes imposed in connection with a failure of the Plan to comply with
Code Section 409A.

[Signatures on Next Page]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, by its duly authorized officer, and the Grantee
have executed this Agreement as of the Grant Date.

 

AVON PRODUCTS, INC.

   GRANTEE

 

  

 

Andrea Jung

Chief Executive Officer

   Name:

 

7